Citation Nr: 0632127	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  97-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability other 
than tinea versicolor, tinea pedis, onychomycosis, and acne 
vulgaris.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When the case was most recently before the Board in June 
2005, it was remanded for further action by the originating 
agency.  

In April 1998, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have chloracne, acneform disease 
consistent with chloracne, or porphyria cutanea tarda.

2.  A chronic skin disorder for which service connection has 
not already been granted was not present in service and is 
not etiologically related to service, to include the 
veteran's exposure to herbicides in service.  


CONCLUSION OF LAW

A skin disability other than tinea versicolor, tinea pedis, 
onychomycosis, and acne vulgaris was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in March 2004, 
subsequent to its initial adjudication of the claim.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  In addition, he was provided appropriate notice 
concerning the effective-date and disability-evaluation 
elements of his claim in a letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and that an appropriate medical 
opinion has been obtained.  In addition, the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  The Board notes that the 
veteran testified during his April 1998 hearing that he 
underwent an Agent Orange examination at a VA Medical Center 
(VAMC) in 1979 where he was diagnosed with chloracne.  The 
originating agency has made numerous attempts to locate the 
record of this alleged examination; however, the only Agent 
Orange examination provided by the veteran's VAMCs was 
conducted in August 1990.  As the record contains no 
diagnosis of chloracne or any other indication that the 
veteran was examined for Agent Orange exposure in 1979, the 
Board concludes that remanding the case for a fourth time 
would serve no useful purpose.  Neither the veteran nor his 
representative has identified any other outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in February 2006.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The skin disorders subject to presumptive service connection 
on the basis of herbicide exposure are chloracne, acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his currently diagnosed skin 
disability is due to herbicide exposure while serving in 
Vietnam.  While service medical records show that he was 
treated in December 1967 for dermatophytosis pedis and tinea 
corporis, there is no finding or diagnosis of a chronic skin 
disability.  The report of examination for discharge shows 
that the veteran's skin was found to be normal on clinical 
evaluation.

Post-service medical evidence shows that the veteran was 
treated at the VAMC for tinea pedis and tinea cruis; however, 
his August 1990 initial Agent Orange examination only notes a 
complaint and diagnosis of post-traumatic stress disorder.  
While the veteran has repeatedly stated that he was diagnosed 
with chloracne in 1979, the Board notes that the record 
contains no medical evidence that the veteran has ever been 
diagnosed with chloracne or acneform disease consistent with 
chloracne, or porphyria cutanea tarda. 

The veteran underwent a VA examination in December 2002 where 
he was diagnosed with a history of tinea infection of the 
body and feet, lipoma of the right neck, and a history of 
facial acne.  No opinion with respect to the etiology of any 
these conditions was provided.  In February 2004 the veteran 
was provided another VA examination and was diagnosed with 
cystic and pustular acne of the face, tinea versicolor, 
dermatitis of the scalp, onychmycosis, and tinea pedis.  
Again, no opinion concerning the etiology of any of these 
disorders was provided.  A third examination, in May 2004, 
was conducted by a dermatologist who diagnosed the veteran 
with tinea versicolor, facial acne, tinea pedis, 
onychomycosis, and acanthosis nigricans of the axilla.  The 
Board notes that the veteran is currently service-connected 
for all of these conditions except the acanthosis nigricans.  
With respect to the acanthosis nigricans, the examiner 
concluded that it was not likely caused by or a result of the 
veteran's skin condition during service.  In addition, after 
consulting with a dermatologist, the examiner who conducted 
the February 2004 examination opined that the veteran's 
acanthosis nigricans was not caused by herbicide exposure in 
Vietnam.  She also noted that the current medical literature 
does not support the veteran's contention that acanthosis 
nigricans is related to Agent Orange exposure. 

The appellant served in Vietnam, and he is presumed to have 
been exposed to herbicides such as Agent Orange in use in 
Vietnam at that time.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, acanthosis nigricans is not subject to presumptive 
service connection.  In addition, there is no medical 
evidence showing that the veteran has been found to have any 
skin disorder subject to presumptive service connection on 
the basis of herbicide exposure or linking the veteran's 
current acanthosis nigricans to his military service.  In 
fact, the medical evidence addressing the etiology of the 
acanthosis nigricans indicates that it is not etiologically 
related to the veteran's military service.

The Board has considered the veteran's statements to the 
effect that his skin disability is etiologically related to 
his active service; however, his lay assertions concerning 
matters that require medical expertise are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  


ORDER

Entitlement to service connection for a skin disability other 
than tinea versicolor, tinea pedis, onychomycosis, and acne 
vulgaris is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


